Citation Nr: 0924106	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 25, 1999, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was received by 
VA on September 4, 1991, and denied by a rating decision of 
May 1992.  

2.  The Veteran submitted a timely notice of disagreement 
(NOD) to the May 1992 decision; a statement of the case was 
issued in January 1993, but sent to an incorrect address 
after receiving notice from the Veteran of an address change.  

3.  The claim remained open until the rating decision of 
December 2000 granted service connection for PTSD and awarded 
a 70 percent rating, effective May 25, 1999.

4.  The Veteran submitted a timely NOD to the December 2000 
rating decision expressing his disagreement with the 
effective date assigned.  




CONCLUSION OF LAW

The criteria for an effective date of September 4, 1991, for 
the award of service connection for PTSD have been met.  38 
U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to an Effective Date Earlier Than May 25, 
1999, for the Grant of Service Connection for PTSD

The Veteran originally filed a claim for entitlement to 
service connection for PTSD on September 4, 1991.  A rating 
decision in May 1992 denied entitlement to service connection 
for PTSD.  The Veteran filed a Notice of Disagreement (NOD) 
in January 1993.  He provided his new temporary address on 
this document.  A Statement of the Case (SOC) was mailed to 
the wrong address in January 1993.  The RO found that the 
Veteran did not file a timely substantive appeal with that 
decision and, accordingly, the May 1992 rating decision was 
considered final when the Veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  
The Veteran subsequently sought entitlement to service 
connection for PTSD in a correspondence received by the RO on 
May 25, 1999.  A December 2000 rating decision granted 
service connection for PTSD, effective May 25, 1999.  The 
Veteran contends that he is entitled to an earlier effective 
date for this award of service connection. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the Veteran separated from his final 
tour of active duty in July 1952.  He did not raise a claim 
of entitlement to service connection for PTSD within a year 
from discharge.  Rather, the Veteran first raised a service 
connection claim for PTSD in September 1991.  Because the 
Veteran did not apply for service connection for PTSD within 
one year of separation from service, an effective date back 
to the day following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Veteran maintains that he never received the January 1993 
Statement of the Case, after submitting his timely NOD in 
January 1993, because the RO sent it to an incorrect address 
despite having notified the VA of his new address.

The presumption of regularity that attends to the 
administrative functions of the Government is applicable and 
ordinarily it would be presumed that the RO properly advised 
the Veteran of his right to appeal, unless rebutted by clear 
and convincing evidence to the contrary.  See Baldwin v. 
West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has declared, however, that VA's use 
of an incorrect address constitutes the clear evidence needed 
to rebut the presumption that it properly notified the 
Veteran.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); 
Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see also Crain 
v. Principi, 17 Vet. App. 182, 189 (2003) (holding that even 
an incorrect zip code on a VA mailing is clear evidence to 
rebut the presumption of regularity).  

The record shows the Veteran submitted a change of address in 
May 1992 and again in December 1992, and that the RO sent the 
SOC to an incorrect address in January 1993.  Furthermore, 
the Veteran contacted the RO in September 1993, indicating he 
had not received any correspondence pertaining to his claim 
for PTSD, and requested the RO to advise him of what he 
needed to complete his claim.  The RO did not respond to his 
questions about his claim for PTSD.  Thus, the Board finds 
that the presumption of regularity has been rebutted.  See 38 
U.S.C.A. § 5104(a), (b); Best v. Brown, 10 Vet. App. 322, 325 
(1997); 38 C.F.R. § 3.104(a).  As such, the 60-day time limit 
has yet to run, as the SOC has never been properly sent to 
the Veteran.  Thus, the rating decision of May 1992 is not 
final.

The Veteran submitted a statement that was received by the RO 
on September 4, 1991, in which the Veteran stated that he was 
seeking service connection for his "nervous condition as a 
direct result of the Korean War.  I think I may have PTSD."  
The date of receipt of this statement, September 4, 1991, is 
the earliest date on which a grant of service connection for 
PTSD may be effective, under the governing statutory 
provision.  

The effective date of the grant of service connection at 
issue could be later than the September 1991 claim, if the 
evidence should establish that the psychiatric disability at 
issue did not arise until after that date.  Symptoms of PTSD 
and a diagnosis of PTSD are seen in private medical records 
as early as August 1998.  A date of onset of the disorder was 
not given; however, it was reported that the Veteran stated 
he had been experiencing those symptoms for many years.  The 
RO failed to obtain medical records for the treating 
facilities listed by the Veteran in his September 1991 claim 
as well as in a May 1992 statement.  In view of his long-
standing history of mental disability, first documented in 
the record in 1973, and rather than unduly burden the Veteran 
and VA with a lengthy remand, the Board resolves any 
reasonable doubt as to when PTSD first arose in the Veteran's 
favor, and finds that PTSD was present when a claim for 
service connection for that disorder was received in 
September 4, 1991.  

The Board has reviewed all communications received from the 
Veteran prior to September 1991.  There is no communication 
from the Veteran seeking service connection for a psychiatric 
disorder, which was received prior to September 1991, except 
for a claim for pension for manic-depressive disorder, which 
was denied in a November 1976 unappealed rating decision.

The preponderance of the evidence warrants an effective date 
of September 4, 1999, for the grant of service connection for 
PTSD.  The appeal for a grant of service connection prior to 
May 25, 1999 for PTSD may be granted as of September 4, 1999, 
but no earlier.  


ORDER

An effective date of September 4, 1999 for a grant of service 
connection for PTSD is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


